Citation Nr: 0736823	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-27 637	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from October 1965 
to September 1969, including one year in Vietnam.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 2004 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi that denied the appellant's claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).

After the Supplemental Statement of the Case (SSOC) was 
issued in June 2006, the appellant's attorney submitted 
additional evidence concerning the PTSD claim in November 
2006.  The appellant's attorney also submitted a written 
waiver of review of that evidence by the agency of original 
jurisdiction and therefore referral to the RO of evidence 
received directly by the Board is not required.  38 C.F.R. 
§ 20.1304.  However, as the case is being remanded, the RO 
will have the opportunity to review the evidence prior to the 
issuance of any Board decision.

The appellant submitted a request for a Travel Board hearing 
in the VA Form 9 received in August 2005.  Subsequently, in a 
December 2005 written statement, the appellant withdrew his 
request for a Travel Board hearing.  The request for a 
hearing is deemed withdrawn and the Board will continue with 
the appeal.  See 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the PTSD issue on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  The RO never provided any notice 
letter to the appellant that contained this information 
regarding his PTSD claim.  On remand, such notice must be 
provided to the appellant.

While the current evidence of record does not include the 
appellant's DA Form 201 or equivalent, it appears that the 
appellant was a combat construction specialist and that he 
was in Vietnam from approximately October 1966 to 
approximately October 1967.  It also appears that he was 
assigned to "B 704th Maint." or "D 725th Maint." at that 
time.  Service medical records from the appellant's active 
service are of record, but it does not appear that all 
hospital treatment records have been obtained as the 
appellant has described undergoing a surgical procedure in a 
hospital while he was in Vietnam.  Service personnel and 
medical records are deemed to be constructively of record in 
proceedings before the Board and should be obtained, if 
available, prior to further review of the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The Board notes that the 
diagnostic criteria, including those related to stressors, 
set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 1994) 
(DSM-IV) for mental disorders have been adopted by VA.  
38 C.F.R. § 4.125.  According to the updated criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event and a response involving intense fear, 
helplessness, or horror.  A stressor involves exposure to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others and the person's 
response involved intense fear, helplessness, or horror.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).  The sufficiency of 
a stressor is a medical determination and is presumed by a 
medical diagnosis of PTSD.  Id.  The occurrence of a stressor 
is an adjudicatory determination.

The appellant has been diagnosed with post-traumatic stress 
disorder (PTSD) as reflected in the June 2004 Vet Center 
report and the June 2004 written statement from a VA 
psychiatrist.  These diagnoses are based on the appellant's 
description of his experiences in Vietnam as a combat 
engineer.  The appellant has submitted written statements in 
which he described experiencing artillery and rocket fire on 
a regular basis while he was in Vietnam.  These statements 
suggest possible application of the ruling of the United 
States Court of Appeals for Veterans Claims (Court) in 
Pentecost v. Principi, 16 Vet. App. 124 (2002), where it was 
held that the veteran's unit records constituted independent 
descriptions of rocket attacks that were experienced by the 
veteran's unit when he was stationed in Vietnam, which, when 
viewed in the light most favorable to the veteran, 
objectively corroborated his claim of having experienced 
rocket attacks.  The Court reiterated that, although the unit 
records did not specifically identify the veteran as being 
present during the rocket attacks, the fact that he was 
stationed with a unit that was present while such attacks 
occurred suggested that he was in fact exposed to the 
attacks.  No action has been taken with JSRRC to verify such 
rocket/mortar attacks.

Corroboration of stressors may be a part of an official 
military record.  In claims for service connection for PTSD 
such as the appellant's, credible supporting evidence that 
the claimed in-service event actually occurred cannot be 
provided by medical opinion based on post-service 
examination.  Moreau v. Brown, 9 Vet. App. 389, 394-96 
(1996).  

In this case, it does not appear that the RO took any steps 
to corroborate the appellant's description of the mortar 
attacks on his unit in Vietnam; in fact, the RO has not yet 
determined what unit the appellant was assigned to while he 
was in Vietnam.  In Daye v. Nicholson, 20 Vet App 512 (2006), 
the Court chastised VA for not securing and reviewing the 
history of the appellant's unit for possible alternative 
sources of evidence of combat or stressors.  As in that case, 
there is insufficient information in this matter to ascertain 
whether reasonable efforts have been undertaken to find the 
relevant records to document enemy attacks on the appellant's 
unit in Vietnam.  The appellant should be offered an 
opportunity to provide additional specific information that 
would permit searches regarding stressors, to include 
identifying the unit(s) with which he served in Vietnam.

Finally, the Board notes that two different Social Security 
numbers for the appellant are of record.  The first is 
documented on the appellant's service medical records and in 
a VA Form 22-8725 received in October 1976, while the second 
number is documented in the VA Form 21-526 received in May 
2000 by the Denver RO.  This discrepancy should be rectified.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC/RO for the following 
actions:

1.  The AMC/RO must send the veteran a 
VCAA notification and development letter 
as required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002 & Supp. 2007) and 
implementing regulations found at 
38 C.F.R. § 3.159 (2007) .  In 
particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claim for 
service connection for PTSD and of what 
part of such evidence he should obtain 
and what part the Secretary will attempt 
to obtain on his behalf.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002).  The appellant 
should be told to submit all pertinent 
evidence he has in his possession, 
including any service personnel records.  
The letter should also meet the 
requirements as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC/RO should take appropriate 
steps to identify the appellant's correct 
Social Security number.

3.  The AMC/RO should take appropriate 
steps to secure the appellant's complete 
service hospital records, as well as his 
complete service personnel records, 
including narrative performance 
evaluation reports, if any.  These 
records should be associated with the 
claims file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

4.  The AMC/RO should also give the 
appellant another opportunity to provide 
any additional details concerning 
stressors, particularly the time periods 
reflecting the occurrence of mortar or 
rocket attacks or other attacks (i.e., 
month and year); his unit at the time; the 
locations of said attacks; the names of 
individuals injured or killed; "buddy 
statements" containing verifiable 
information regarding the events claimed 
as "stressors" during his military 
service; and any other information which 
could be used to substantiate the PTSD 
claim.  The appellant should be advised 
that this information is necessary to 
obtain supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  

5.  After the appellant's response 
regarding stressors is received, the 
AMC/RO should send a copy of the veteran's 
DD 214 and service personnel records with 
his unit assignment and a copy of this 
remand to the United States Army and Joint 
Services Records Research Center (JSRRC), 
or any other appropriate agency for 
verification of the alleged stressful 
events in service.  Specifically, the 
AMC/RO should request unit histories and 
diaries for the months when the veteran 
alleged exposure to mortar or rocket 
attacks, for example, from October 26, 
1966 to January 31, 1967.  

The JSRRC should be asked to verify the 
following stressors, as well as any 
additional stressors reported by the 
veteran:

A)  An ammunition dump being blown up in 
October 1966 while he was at the 
replacement station in Bien Hoa or Long 
Binh.

B) In November or December 1966, his 
company/unit being over-run while he was n 
Dias Tieng.

C)  Receiving mortar attacks while at Dau 
Thein.

D)  The death of Sgt. [redacted] while in Dao 
Tien.

E) Veteran riding in a truck which was hit 
causing injury to himself and a person by 
the name of Goody

If additional information is requested by 
JSRRC in order to verify the veteran's 
stressor, the veteran should be notified 
of this.

6.  If it is determined that the veteran 
was exposed to stressors in service, 
arrange for the veteran to be accorded a 
VA psychiatric examination.  The entire 
claims folder including a copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.  Specify for the examiner 
the stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examiner should address the 
following:

A)  Review the previous and current 
psychiatric findings to obtain a true 
picture of the nature of the veteran's 
psychiatric status and provide diagnoses 
of all current psychiatric disorders.  

B)  If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the agency of 
original jurisdiction (AOJ) was 
sufficient to produce PTSD; (2) whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the AOJ and found to be 
sufficient to produce PTSD by the 
examiner.  

The report of examination should include 
the complete rationale for all opinions 
expressed.  

7.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examiner report.  If any report does not 
include all test reports, special studies 
or fully detailed descriptions of all 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.

8.  Thereafter, the AMC/RO should 
readjudicate the PTSD service connection 
claim on appeal.  If the benefit sought 
on appeal remains denied, the appellant 
and the appellant's attorney should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

